State of New York
Court of Appeals
                                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 32 SSM 34
 The People &c.,
         Respondent,
      v.
 Juan Johnson,
         Appellant.




 Submitted by Alice R. B. Cullina, for appellant.
 Submitted by Andrew S. Durham, for respondent.




 On review of submissions pursuant to section 500.11 of the Rules, order reversed and case
 remitted to the Appellate Division, Second Department, for further proceedings. Under the
 totality of the circumstances and upon the People's concession that the appeal waiver was
 invalid because the plea court conflated the right to appeal with those rights automatically
 forfeited by a guilty plea, defendant's appeal waiver did not foreclose consideration of his
 suppression claim (see People v Moyett, 7 NY3d 892, 892-893 [2006]).
 Chief Judge DiFiore and Judges Rivera, Garcia, Wilson, Singas, Cannataro and Troutman
 concur.


 Decided February 10, 2022